UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November , Commission File Number 001-31930 ANOORAQ RESOURCES CORPORATION (Translation of registrant’s name into English) Suite 1020, 800 West Pender Street Vancouver, British Columbia, Canada, V6C 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Consolidated Interim Financial Statements for the three and nine months ended September 30, 2010. 2. Management's Discussion and Analysis for the three and nine months ended September 30, 2010. 3. Canadian Form 52-109F2-Certification of Interim Filings – CEO. 4. Canadian Form 52-109F2-Certification of Interim Filings – CFO. . Document 1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NINE MONTHS ENDED 30 SEPTEMBER 2010 (Unaudited) (Expressed in Canadian Dollars unless otherwise stated) These financial statements have not been reviewed by the Company’s auditors ANOORAQ RESOURCES CORPORATION Condensed Consolidated Interim Statements of Financial Position As at 30 September 2010 (Unaudited - Expressed in Canadian Dollars, unless otherwise stated) Audited Note 30 September 2010 31 December 2009 Assets Non-current assets Property, plant and equipment 5 Capital work-in-progress 6 Mineral property interests Goodwill Platinum producers’ environmental trust (restricted cash) Other non-current assets Total non-current assets Current assets Inventories Trade and other receivables Cash and cash equivalents Restricted cash Total current assets Total assets Equity and Liabilities Equity Share capital Foreign currency translation reserve Hedging reserve Share-based payment reserve Accumulated loss Total equity attributable to equity holders of the Group Non-controlling interest Total equity Liabilities Non-current liabilities Loans and borrowings 7 Deferred taxation Provisions Derivative liability Total non-current liabilities Current liabilities Trade and other payables Current tax payable - Total current liabilities Total liabilities Total equity and liabilities Approved by the Board of Directors on 11 November 2010 /s/ Philip Kotze /s/ Fikile De Buck Philip Kotze (Director) Fikile De Buck (Director) ANOORAQ RESOURCES CORPORATION Condensed Consolidated Interim Statements of Comprehensive Loss For the period ended 30 September 2010 (Unaudited - Expressed in Canadian Dollars) Note Three months ended 30 September Nine months ended 30 September Restated Restated (Note 4) (Note 4) Revenue Cost of sales Gross loss Administrative expenses Other operating expenses Transaction costs Other income Operating loss Finance income Finance expense Net finance expense Share of loss of equity accounted investees (net of income tax) - - - Loss before income tax Income tax Loss for the period Other comprehensive income/(loss) Foreign currency translation differences for foreign operations Effective portion of changes in fair value of cash flow hedges Other comprehensive income /(loss) for the period, net of income tax Total comprehensive loss for the period Loss attributable to: Owners of the Company Non-controlling interest Loss for the period Total comprehensive loss attributable to: Owners of the Company Non-controlling interest Total comprehensive loss for the period Earnings per share Basic and diluted loss per share ANOORAQ RESOURCES CORPORATION Condensed Consolidated Interim Statement of Changes in Equity For the period ended 30 September 2010 (Unaudited - Expressed in Canadian Dollars) Attributable to equity holders of the Company Share Capital Treasury Shares Convertible preference shares Foreign currency translation reserve Share-based payment reserve Hedging reserve Accumulated loss Total Non-controlling interest Total For the period ended 30 September 2009 (Restated) Balance at 1 January 2009 - Arising from business acquisition -
